                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                              No. 1:18-cv-149-FDW-DSC

WILLIAM PENLAND,                 )
                                 )
                    Plaintiff,   )
                                 )
             v.                  )
                                 )            CONSENT ORDER
ANDREW SAUL,                     )
Commissioner of Social Security, )
                                 )
                    Defendant.   )
     THIS ACTION being submitted to the Court for entry of a Consent Order and it appearing

that the parties have agreed that the Commissioner of Social Security should pay the sum of

$4,000.00 in full and final settlement of all claims arising under the Equal Access to Justice Act

(“EAJA”). See 28 U.S.C. § 2412(d).

       It is therefore ORDERED that the Commissioner of Social Security pay to Plaintiff the

sum of $4,000.00 in full satisfaction of any and all claims arising under EAJA, 28 U.S.C. §

2412(d), and upon the payment of such sum this case is dismissed with prejudice. If the award to

Plaintiff is not subject to the Treasury Offset Program, payment will be made by check payable to

Plaintiff’s counsel, Charlotte Hall, and mailed to her office at P.O. Box 58129, Raleigh, North

Carolina 27658, in accordance with Plaintiff’s assignment to his attorney of his right to payment

of attorney’s fees under the EAJA. If the payment is subject to offset, then any remaining fee will

be made payable to Plaintiff and mailed to Plaintiff’s counsel.

       SO ORDERED.
                                     Signed: July 2, 2019
